Title: Editorial Note
From: 
To: 


						James Leitch, a merchant in Charlottesville, frequently sold Jefferson household items, loaned him money, or paid bills on his behalf. Often the only record of these dealings is a brief letter to Leitch listing the items desired that Jefferson dashed off on a small scrap of paper, initialed, and dated. A Leitch daybook survives, however, for the period from 2 Mar. 1820 through 8 May 1823. This bound volume written in a clerk’s hand has numbered pages, with only the first leaf missing. The daybook documents many transactions by or for Jefferson, whose account number was 395. Where Jefferson’s letter to Leitch has been found, the Editors will note the pertinent entries from the Leitch daybook at those documents. Where no correspondence related to transactions involving account 395 has come to light, the Editors will group them in each published volume of the Retirement Series at the point where the first one falls chronologically. Each entry below begins with an editorially supplied indication of the page number and date of transaction from the daybook. If a Jefferson transaction involved an additional account, that account number also appears in either the first or second column. For transactions involving cash, the daybook uses an ordered series of numbers in these same columns, beginning with number 40 and possibly corresponding to missing volumes that recorded such cash transactions. The final three columns of each entry typically list a unit price for a purchase, often in shillings and pence, the cost of an individual purchase or group of purchases in dollars, and the overall price of a day’s purchases in dollars. Symbols used include a superscripted “l” as an abbreviation for a pound in weight, a raised symbol for shillings that the Editors have regularized to an “s,” and a raised “d” for pence, regularized as needed by the Editors so that the “d” follows its related sum.
					